Court of Appeals, State of Michigan

                                               ORDER
                                                                            Jane M. Beckering
Michelle Mayer v Steven Glen Gregerson                                       Presiding Judge

Docket No.    336850                                                        Michael J. Kelly

LC No.        2015-710435-DO                                                Colleen A. O'Brien
                                                                             Judges


               The Court orders that the June 26, 2018 opinion is hereby AMENDED. The opinion
contained the following clerical error: the case caption spelled petitioner-appellee's name Trish Oleska
Hass. The correct spelling is Trish Oleksa Hass.

              In all other respects, the June 26, 2018 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUN 2 7 2018
                                        Date